Citation Nr: 0734436	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left ankle disorder, 
claimed as residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active duty from April 1962 to February 
1970, and from June 1970 to October 1983.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2002 rating decision issued by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in part, denied the appellant's claim of 
entitlement to service connection for a broken left ankle.

The August 2002 rating decision also denied the appellant's 
claims of entitlement to service connection for hypertension 
and a broken right toe.  The appellant submitted a Notice of 
Disagreement (NOD) as to these three issues in July 2003, and 
a Statement of the Case (SOC) was issued in March 2004.  
However, in his VA Form 9 submitted in April 2004, the 
appellant stated that he wanted to continue his appeal as to 
the left ankle claim only.  As the appellant has not 
completed the procedural steps necessary for the appeal of 
the hypertension and right toe claims, the Board has not 
included them in its consideration of the matter on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran was submitted VCAA letters 
dated in August 2001 and April 2004.  These letters are not 
adequate.  In this regard, the veteran was not informed of 
the evidence necessary to assign a disability rating and an 
effective date in the event that the claim of service 
connection is granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board observes that none of the appellant's service 
medical records from his first period of service is of 
record.  Where the claimant's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  This 
was not accomplished in the instant case.

Review of the claims file indicates that the appellant served 
under one service number during his first period of service 
and then under a different number (his Social Security 
number) during his second period of service.  It is not 
entirely clear from the evidence of record whether the 
searches for additional service medical records were 
conducted under both service numbers.  The RO should document 
in the record whether a search for medical records associated 
with the appellant's first period of service was conducted 
using the appellant's proper service number at that time and 
not his Social Security number.  If this cannot be confirmed 
appropriate steps should be undertaken to obtain the records.

The appellant's available service medical records from his 
second period of service indicate that he was treated for a 
sprained left ankle in March 1976.  The appellant has 
submitted an age-appropriate photograph of himself wearing a 
cast on his left foot; the man in the photograph looks like 
the appellant and appears to be on an Army installation.  The 
Board finds that there is credible evidence showing an injury 
to the left foot during the veteran's first period of service 
and during his second period of service.  The appellant 
maintains that his current left ankle condition is related to 
an in-service injury that led to the application of a cast to 
his left ankle.  The question becomes whether his currently 
diagnosed gouty arthritis or any other diagnosis of the left 
ankle found is related to service.  This is a medical 
question.  Thus, the veteran should be scheduled for an 
appropriate VA examination, to include an opinion.

To ensure full compliance with due process requirements, this 
case is REMANDED to the AMC/RO for the following:

1.  The AMC/RO must send the appellant a 
notice letter which is consistent with 
the requirements outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
include information regarding how VA 
determines disability ratings and 
effective dates.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his left ankle 
claim.

2.  The AMC/RO should ensure that all 
appropriate steps to secure the service 
medical and personnel records under the 
service number associated with the period 
from April 16, 1962 to February 27, 1970 
have been undertaken.  If a search under 
the veteran's service number and not 
social security number for his first 
period of service has been undertaken 
this should specifically be documented in 
the claims file.  If records are 
unavailable, the AMC/RO should take all 
appropriate steps to secure alternative 
records.  

3.  If records remain unavailable, the 
appellant should be specifically told of 
the possible alternate sources of 
information or evidence that may be 
helpful to his claim of service 
connection.  Any evidence obtained should 
be associated with the claims file.  

4.  After the above development is 
completed, the appellant should be 
scheduled for a VA medical examination to 
determine the nature and etiology of any 
current left ankle disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests, including x-rays, should be 
conducted.  The examiner should address 
the following:  

a) State whether any diagnostic studies 
confirm that the veteran broke his left 
ankle during his first period of service.  

b) Specifically list all currently 
diagnosed disorders of the left ankle.  
In this regard, state whether the veteran 
has gouty arthritis of the left ankle.

c)  Based on examination findings, 
historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of any current left ankle 
disorder, including the likelihood that 
it was medically caused by any incident 
of service 
or to any service-connected disability 
(i.e., diabetes and gallbladder disease).  
If arthritis is found state whether there 
are any manifestations within one year of 
the veteran's February 1970 or October 
1983 service discharge.  

If it is determined that special 
examinations are needed in order to give 
the aforementioned opinions, such 
examination(s) should be scheduled.

5.  The appellant is hereby notified that 
it is the appellant's responsibility to 
report for any scheduled examination and 
to cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158 and 3.655.

6.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.

7.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

